Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 1 of 35 PageID: 7




                            EXHIBIT 1
      BER-L-007658-20 12/09/2020 10:59:40 AM Pg 1 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 2 of 35 PageID: 8




Marc W. Garbar (NJ Bar No. 040621995)
BRANDON J. BRODERICK LLC
Attorneys for Plaintiff
65 State Route 4 East
River Edge, NJ 07661
(201) 853-1505
----------------------------------------------------------x
RICHARD PARTRIDGE,                                            SUPERIOR COURT OF NEW JERSEY
                                                              LAW DIVISION: BERGEN COUNTY
                                   Plaintiff,                 DOCKET NO.

v.                                                            CIVIL ACTION

                                                              COMPLAINT AND DEMAND FOR
VENUS CONCEPT USA, INC.,                                      TRIAL BY JURY
CHAD ZARING, DAVID WALDEN,
and JOHN AND/OR JANE DOES
1-20 (Names Being Fictitious), in
their individual and corporate
capacities, and as aiders and abettors,

                                    Defendants.
----------------------------------------------------------x

        Plaintiff, through his attorneys, Brandon J. Broderick, LLC, respectfully complains against

defendants, as follows:

                                                THE PARTIES

        1.       Plaintiff, Richard Partridge (“plaintiff” or “Partridge”), is an individual residing in

the State of New Jersey and can be reached through his attorneys at 65 State Route 4 East, River

Edge, New Jersey 07661.

        2.       Defendant, Venus Concept USA, Inc. (“Venus” or “defendant Venus”), is a

corporation with substantial operations in the State of New Jersey.

        3.       Upon information and belief, defendant Chad Zaring (“Zaring” or “defendant

Zaring”) was, at all times relevant to this Complaint, Venus’ Chief Commercial Officer.


                                                         1
      BER-L-007658-20 12/09/2020 10:59:40 AM Pg 2 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 3 of 35 PageID: 9




        4.       Upon information and belief, defendant David Walden (“Walden” or “defendant

Walden”) was, at all times relevant to this Complaint, a Senior Vice President at Venus.

        5.       Defendants John and/or Jane Does 1-20 are fictitious names and represent

individuals and/or business entities who/which may have had an ownership interest and/or control

and/or management interest and/or were otherwise involved in the discrimination, harassment, and

retaliation perpetrated against plaintiff, but whose identities cannot be ascertained as of the filing

of this Complaint. Plaintiff hereby reserves his right to amend this Complaint upon learning the

true identities of such defendants through discovery or otherwise.

                                        BASIS OF JURISDICTION

        6.       Despite having corporate offices in other parts of the country, such as California,

North Carolina, and Florida, this Court has personal jurisdiction over defendant Venus by virtue

of, inter alia, its systematic and continuous contacts and business operations within the State of

New Jersey and the long arm1 of the New Jersey Law Against Discrimination (“LAD”), N.J.S.A.

§10:5-1, et seq.

        7.       From the beginning through the end of Partridge’s employment, he worked out of

his home office in Paramus, New Jersey. As such, the unlawful conduct upon which the claims in

this action are based occurred while Partridge was in New Jersey. As such circumstances make

abundantly clear, the State of New Jersey has the most significant relationship to the facts of this

action and also has the greatest interest in governing this action.

        8.       Through Partridge’s home office in Paramus, New Jersey, defendant Venus

maintained a physical location in the State of New Jersey. Moreover, defendant Venus derives

substantial revenue from activities conducted within the State of New Jersey, including revenue


1
  In McDonnell v. State of Ill., 163 N.J. 298 (2000), the New Jersey Supreme Court confirmed that the long arm of
the New Jersey Law Against Discrimination permits its courts to exercise broad jurisdiction over foreign defendants.

                                                         2
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 3 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 4 of 35 PageID: 10




from Partridge’s various business dealings, and has purposefully availed itself of the privilege of

conducting activities within the State of New Jersey. Due to such continuous and systematic

contacts with the State of New Jersey, it is reasonable for defendant Venus to anticipate being

subject to suit in New Jersey.

          9.    As the foregoing paragraphs firmly establish, because New Jersey was Partridge’s

State of employment, the laws of the State of New Jersey are applicable to this action and further,

due to defendant Venus’ significant contacts with the State of New Jersey and the long arm of the

LAD, this Court has personal jurisdiction over defendant Venus.

                            FACTS COMMON TO ALL COUNTS

          10.   During or around February 2011, Partridge commenced his employment with

defendant Venus as a Regional Sales Director.

          11.   Since such commencement and throughout the course of his employment, Partridge

was a stellar, hard-working, and dedicated employee who maintained an unblemished, outstanding

record of employment.

          12.   As the result of such exceptional performance, Partridge earned the President’s

Club Award and was promoted to Senior Director of Sales for the North America National Account

and then again to Vice President of Corporate Accounts.

          13.   Without exaggeration, Partridge was an invaluable asset who made significant

contributions to Venus. In fact, according to defendant Walden, Partridge maintained the most

profitable division in the company.

          14.   Unfortunately, during or around April 2019, Partridge was diagnosed with prostate

cancer.




                                                3
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 4 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 5 of 35 PageID: 11




       15.     Despite such diagnosis, Partridge persevered and continued to perform his work

duties to a high standard while also coming to terms with his new diagnosis and the brutal,

agonizingly painful future he would soon endure.

       16.     Subsequently, during or around January 2020, following many months of

deliberation and struggle, Partridge’s surgeon determined that he was healthy and strong enough

to withstand prostate surgery.

       17.     The surgery was scheduled for March 16, 2020. Shortly thereafter, during or

around January 2020, while conversing with defendant Walden, Partridge was pressured to

postpone his surgery until after the end of the quarter [post March 31, 2020]. As a result, Partridge

reluctantly rescheduled his surgery for April 6, 2020.

       18.     During or around February 2020, Venus hired defendant Zaring as the company’s

new Chief Commercial Officer.

       19.     Soon thereafter, defendant Zaring made several, offensive comments about his

desire to “better the company” by terminating older employees and replacing them with “younger,

pharma-looking people.”

       20.     On account of defendant Zaring’s derogatory, ageist comments, Partridge, who is

sixty-two (62) years old, began to fear that his position with the company may be in jeopardy.

       21.     On or about March 13, 2020, although he knew Venus and defendant Walden were

aware of his disability and upcoming surgery, Partridge advised defendant Zaring of same as

Zaring was somewhat new to the Company and Partridge wanted to prevent any surprises.

       22.     During such conversation, Partridge also expressed his concerns to defendant

Zaring about a number of work-related issues he was experiencing, including the company’s

withholding of a substantial amount of commissions which were owed to him.



                                                 4
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 5 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 6 of 35 PageID: 12




       23.       Consequently, and within days of such conversation, defendant Zaring, on behalf

of all named defendants, terminated Partridge because of his age and disability, and in clear

retaliation for asserting his statutory and common law rights.

                               FIRST CAUSE OF ACTION
                                    Age Discrimination
    In Violation of the New Jersey Law Against Discrimination, N.J.S.A. §10:5-1, et seq.
                                   against all defendants

       24.       Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       25.       Although plaintiff was performing his job at a level that met defendants’ legitimate

expectations, he was nevertheless harassed and discriminated against by defendants solely because

of his age.

       26.       As a direct and proximate result of defendants’ actions, plaintiff suffered and

continues to suffer economic damage, severe mental anguish and emotional distress, including,

but not limited to, stress, anxiety, depression, embarrassment, loss of self-esteem, loss of appetite,

loss of sleep, emotional pain and suffering, and other stress related ailments.

       WHEREFORE, plaintiff demands judgment against all defendants for:

                 i.     Compensatory damages;

                ii.     Non-compensatory damages;

               iii.     Emotional distress damages;

               iv.      Punitive damages;

                v.      Attorneys’ fees;

               vi.      Costs;

              vii.      Interest; and

              viii.     Such other and further relief as the Court deems fair and equitable.

                                                  5
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 6 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 7 of 35 PageID: 13




                              SECOND CAUSE OF ACTION
                               Discriminatory Termination
    In Violation of the New Jersey Law Against Discrimination, N.J.S.A. §10:5-1, et seq.
                                   against all defendants

        27.      Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

        28.       Although plaintiff was performing his job duties in a manner that met and exceeded

defendants’ legitimate expectations, he was nonetheless terminated on account of his age and

disability.

        29.      As a direct and proximate result of defendants’ discriminatory actions, plaintiff

suffered and continues to suffer economic damage, severe mental anguish and emotional distress,

including, but not limited to, stress, anxiety, depression, embarrassment, loss of self-esteem, loss

of appetite, loss of sleep, emotional pain and suffering, and other stress related ailments.

        WHEREFORE, plaintiff demands judgment against all defendants for:

                 i.     Compensatory damages;

                ii.     Non-compensatory damages;

               iii.     Emotional distress damages;

               iv.      Punitive damages;

                v.      Attorneys’ fees;

               vi.      Costs;

              vii.      Interest; and

              viii.     Such other and further relief as the Court deems fair and equitable.




                                                  6
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 7 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 8 of 35 PageID: 14




                               THIRD CAUSE OF ACTION
                Retaliatory Termination for Requesting an Accommodation
          In Violation of New Jersey Law Against Discrimination, N.J.S.A. §10:5-1, et seq.
                                   against all defendants

       30.      Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       31.      Defendants terminated plaintiff because he engaged in a protected activity by

requesting a reasonable accommodation in the form of time off from work for his prostate surgery

and there existed a causal link between such protected activity and the adverse employment

decisions to which he was subjected.

       32.      As a direct and proximate result of defendants’ discriminatory actions, plaintiff

suffered and continues to suffer economic damage, severe mental anguish and emotional distress,

including, but not limited to, stress, anxiety, depression, embarrassment, loss of self-esteem, loss

of appetite, loss of sleep, emotional pain and suffering, and other stress related ailments.

             WHEREFORE, plaintiff demands judgment against all defendants for:

                i.     Compensatory damages;

               ii.     Non-compensatory damages;

              iii.     Emotional distress damages;

              iv.      Punitive damages;

               v.      Attorneys’ fees;

              vi.      Costs;

              vii.     Interest; and

             viii.     Such other and further relief as the Court deems fair and equitable.




                                                  7
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 8 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 9 of 35 PageID: 15




                              FOURTH CAUSE OF ACTION
                                  Retaliatory Termination
    In Violation of the Conscientious Employee Protection Act, N.J.S.A. §34:19-1, et seq.
                                   against all defendants

       33.      Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       34.      Defendants terminated plaintiff because he engaged in a protected activity by

complaining about defendants failure to properly and timely compensate him for earned wages, in

violation of the New Jersey Wage Payment Law, and there existed a causal connection between

such protected activity and the adverse employment action to which plaintiff was subjected.

       35.      As a direct and proximate result of defendants’ actions, plaintiff suffered and

continues to suffer economic damage, severe mental anguish and emotional distress, including,

but not limited to, stress, anxiety, depression, embarrassment, loss of self-esteem, loss of appetite,

loss of sleep, emotional pain and suffering, and other stress related ailments.

       WHEREFORE, plaintiff demands judgment against all defendants for:

                i.     Compensatory damages;

               ii.     Non-compensatory damages;

              iii.     Emotional distress damages;

              iv.      Punitive damages;

               v.      Attorneys’ fees;

              vi.      Costs;

             vii.      Interest; and

             viii.     Such other and further relief as the Court deems fair and equitable.




                                                  8
     BER-L-007658-20 12/09/2020 10:59:40 AM Pg 9 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 10 of 35 PageID: 16




                                FIFTH CAUSE OF ACTION
                             Failure to Pay Earned Commissions
       In Violation of the New Jersey Wage Payment Law, N.J.S.A. §34:11-4.2, et seq.
                                    against all defendants

       36.     Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       37.     Defendant is unlawfully withholding the full amount of wages which plaintiff

rightfully earned as commissions during his employment.

       38.     To date, plaintiff is owed approximately One Hundred Seventy-Five Thousand

($175,000.00) Dollars in earned, accrued commissions, based upon his work performed on certain

Venus accounts, identified as the LightRx account, Venus Skin account and West Coast Corporate

accounts.

       39.     The New Jersey Wage Payment Law requires employers to pay discharged

employees all wages due, or a reasonable approximation of all commissions due, until the exact

amount is computed, no later than the regular payday for the pay period in which he was

discharged.

       WHEREFORE, plaintiff demands judgment against all defendants for the full amount

owed to him, which totals One Hundred Seventy-Five Thousand ($175,000.00) Dollars in earned,

accrued commissions, as well as all other available relief.

                               SIXTH CAUSE OF ACTION
                                     Aiding and Abetting
    In Violation of the New Jersey Law Against Discrimination, N.J.S.A. §10:5-1, et seq.
                         against all individually named defendants

       40.     Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.




                                                 9
    BER-L-007658-20 12/09/2020 10:59:40 AM Pg 10 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 11 of 35 PageID: 17




         41.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, aided and abetted in the unlawful discrimination, harassment, and retaliation set forth

above.

         42.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, performed wrongful acts which caused injury.

         43.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, were generally aware of their roles as part of the overall illegal activity in which they

engaged.

         44.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, knowingly and substantially assisted in the violations set forth above.

         45.      As a direct and proximate result of defendants’ actions, plaintiff suffered and

continues to suffer economic damage, severe mental anguish and emotional distress, including,

but not limited to, stress, anxiety, depression, embarrassment, loss of self-esteem, loss of appetite,

loss of sleep, emotional pain and suffering, and other stress related ailments.

         WHEREFORE, plaintiff demands judgment against all individually named defendants for:

                  i.     Compensatory damages;

                 ii.     Non-compensatory damages;

                iii.     Emotional distress damages;

                iv.      Punitive damages;

                 v.      Attorneys’ fees;

                vi.      Costs;

               vii.      Interest; and

               viii.     Such other and further relief as the Court deems fair and equitable.



                                                  10
    BER-L-007658-20 12/09/2020 10:59:40 AM Pg 11 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 12 of 35 PageID: 18




                             SEVENTH CAUSE OF ACTION
                                     Aiding and Abetting
   In Violation of the Conscientious Employee Protection Act, N.J.S.A. § 34:19-3, et seq.,
                         against all individually named defendants

       46.      Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       47.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, aided and abetted in the unlawful discrimination and harassment set forth above.

       48.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, performed wrongful acts which caused injury.

       49.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, were generally aware of their roles as part of the overall illegal activity in which they

engaged.

       50.      Individually named defendants including, but not limited to, defendants Walden

and Zaring, knowingly and substantially assisted in the violations set forth above.

       51.      As a direct and proximate result of defendants’ aiding and abetting in the alleged

discriminatory actions, plaintiff suffered and continues to suffer economic damage, severe mental

anguish and emotional distress, including, but not limited to, stress, anxiety, depression,

embarrassment, loss of self-esteem, loss of appetite, loss of sleep, emotional pain and suffering,

and other stress related ailments.

       WHEREFORE, plaintiff demands judgment against all individually named defendants for:

               i.      Compensatory damages;

              ii.      Non-compensatory damages;

              iii.     Emotional distress damages;

              iv.      Punitive damages;

                                                 11
    BER-L-007658-20 12/09/2020 10:59:40 AM Pg 12 of 15 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 13 of 35 PageID: 19




              v.      Attorneys’ fees;

             vi.      Costs;

            vii.      Interest; and

            viii.     Such other and further relief as the Court deems fair and equitable.



                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands trial by jury as to all issues in the above matter.



                            DESIGNATION OF TRIAL COUNSEL

        Marc W. Garbar is hereby designated as trial counsel pursuant to R. 4:25-4.


                                                      BRANDON J. BRODERICK, LLC

                                                      By:     Marc W. Garbar
                                                              Marc W. Garbar, Esq.
                                                              Attorneys for plaintiff

 DATED: December 9, 2020


                          CERTIFICATION PURSUANT TO R.4:5-1

        I certify that the matter in controversy is not the subject of any other action pending in

 any court or a pending arbitration proceeding and that no such action or arbitration proceeding

 is contemplated. To plaintiffs’ knowledge no other party should be joined in this action.



                                                             Marc W. Garbar
                                                             MARC W. GARBAR


DATED: December 9, 2020
                                                12
                 BER-L-007658-20 12/09/2020 10:59:40 AM Pg 13 of 15 Trans ID: LCV20202237622
          Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 14 of 35 PageID: 20

                                                              SUMMONS

  Attorney(s) Brandon J. Broderick
  Office Address 65 State Route 4 East
                                                                                               Superior Court of
  Town, State, Zip Code River Edge
                            New Jersey, 07661
                                                                                                 New Jersey
                                                                                               Bergen                    County
  Telephone Number (201) 853-1505
                                                                                               Law                       Division
  Attorney(s) for Plaintiff: Marc W. Garbar
  Richard Partridge                                                                          Docket No:
  Plaintiff(s)
  vs.
  Venus Concept USA, Inc., et al.
                                                                                              CIVIL ACTION
  Defendant(s).                                                                                 SUMMONS

From The State of New Jersey To The Defendant(s) Named Above:

         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached to this
summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written answer or motion and
proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days from the date you received this
summons, not counting the date you received it. (A directory of the addresses of each deputy clerk of the Superior Court is available in
the      Civil     Division       Management        Office      in      the     county      listed     above       and     online     at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your written
answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ
08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement (available from the
deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your answer
or motion to plaintiff's attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone call
will not protect your rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case Information
Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for the relief
plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your money, wages or
property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal Services of New Jersey
Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free legal assistance,
you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with contact information for local
Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management Office in the county listed above and
online at http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.

                                                                                  Michelle M. Smith
                                                                                  Clerk of the Superior Court
DATED: December 9, 2020


Name of Defendant to Be Served: Venus Concept USA, Inc.
Address of Defendant to Be Served: 1900 N Commerce Parkway, Suite 2, Weston, Florida 33326
                 BER-L-007658-20 12/09/2020 10:59:40 AM Pg 14 of 15 Trans ID: LCV20202237622
          Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 15 of 35 PageID: 21

                                                              SUMMONS

  Attorney(s) Brandon J. Broderick
  Office Address 65 State Route 4 East
  Town, State, Zip Code River Edge
                                                                                               Superior Court of
                            New Jersey, 07661
                                                                                                 New Jersey
                                                                                               Bergen                    County
  Telephone Number (201) 853-1505
                                                                                               Law                       Division
  Attorney(s) for Plaintiff: Marc W. Garbar
  Richard Partridge                                                                          Docket No:
  Plaintiff(s)
  vs.
  Venus Concept USA, Inc., et al.
                                                                                              CIVIL ACTION
  Defendant(s).                                                                                 SUMMONS

From The State of New Jersey To The Defendant(s) Named Above:

         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached to this
summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written answer or motion and
proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days from the date you received this
summons, not counting the date you received it. (A directory of the addresses of each deputy clerk of the Superior Court is available in
the      Civil     Division       Management        Office      in      the     county      listed     above       and     online     at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your written
answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ
08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement (available from the
deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your answer
or motion to plaintiff's attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone call
will not protect your rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case Information
Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for the relief
plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your money, wages or
property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal Services of New Jersey
Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free legal assistance,
you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with contact information for local
Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management Office in the county listed above and
online at http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.

                                                                                  Michelle M. Smith
                                                                                  Clerk of the Superior Court
DATED: December 9, 2020


Name of Defendant to Be Served: Chad Zaring
Address of Defendant to Be Served: c/o Venus Concept USA, Inc., 1900 N Commerce Parkway, Suite 2, Weston, Florida
33326
                 BER-L-007658-20 12/09/2020 10:59:40 AM Pg 15 of 15 Trans ID: LCV20202237622
          Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 16 of 35 PageID: 22

                                                              SUMMONS

  Attorney(s) Brandon J. Broderick
  Office Address 65 State Route 4 East
  Town, State, Zip Code River Edge
                                                                                               Superior Court of
                            New Jersey, 07661
                                                                                                 New Jersey
                                                                                               Bergen                    County
  Telephone Number (201) 853-1505
                                                                                               Law                       Division
  Attorney(s) for Plaintiff: Marc W. Garbar
  Richard Partridge                                                                          Docket No:
  Plaintiff(s)
  vs.
  Venus Concept USA, Inc., et al.
                                                                                              CIVIL ACTION
  Defendant(s).                                                                                 SUMMONS

From The State of New Jersey To The Defendant(s) Named Above:

         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached to this
summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written answer or motion and
proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days from the date you received this
summons, not counting the date you received it. (A directory of the addresses of each deputy clerk of the Superior Court is available in
the      Civil     Division       Management        Office      in      the     county      listed     above       and     online     at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your written
answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ
08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement (available from the
deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your answer
or motion to plaintiff's attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone call
will not protect your rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case Information
Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for the relief
plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your money, wages or
property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal Services of New Jersey
Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free legal assistance,
you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with contact information for local
Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management Office in the county listed above and
online at http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.

                                                                                  Michelle M. Smith
                                                                                  Clerk of the Superior Court
DATED: December 9, 2020


Name of Defendant to Be Served: David Walden
Address of Defendant to Be Served: c/o Venus Concept USA, Inc., 1900 N Commerce Parkway, Suite 2, Weston, Florida
33326
        BER-L-007658-20 12/09/2020 10:59:40 AM Pg 1 of 1 Trans ID: LCV20202237622
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 17 of 35 PageID: 23




                        Civil Case Information Statement
Case Details: BERGEN | Civil Part Docket# L-007658-20

Case Caption: PARTRIDGE RICHARD VS VENUS                         Case Type: WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE
CONCEPT USA, I NC.                                               PROTECTION ACT (CEPA)
Case Initiation Date: 12/09/2020                                 Document Type: Complaint with Jury Demand
Attorney Name: MARC WAYNE GARBAR                                 Jury Demand: YES - 6 JURORS
Firm Name: BRANDON J. BRODERICK, ESQ. LLC                        Is this a professional malpractice case? NO
Address: 65 EAST ROUTE 4 1ST FL                                  Related cases pending: NO
RIVER EDGE NJ 07661                                              If yes, list docket numbers:
Phone: 2018531505                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Partridge, Richard                    transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: Richard Partridge? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

12/09/2020                                                                                    /s/ MARC WAYNE GARBAR
Dated                                                                                                         Signed
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 18 of 35 PageID: 24
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 19 of 35 PageID: 25
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 20 of 35 PageID: 26
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 21 of 35 PageID: 27
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 22 of 35 PageID: 28
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 23 of 35 PageID: 29
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 24 of 35 PageID: 30
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 25 of 35 PageID: 31
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 26 of 35 PageID: 32
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 27 of 35 PageID: 33
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 28 of 35 PageID: 34
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 29 of 35 PageID: 35
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 30 of 35 PageID: 36
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 31 of 35 PageID: 37
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 32 of 35 PageID: 38
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 33 of 35 PageID: 39
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 34 of 35 PageID: 40
Case 2:21-cv-03395-JMV-MF Document 1-1 Filed 02/24/21 Page 35 of 35 PageID: 41
